ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_02_EN.txt.                                                                                 148



                  DECLARATION OF JUDGE TOMKA

[Original English Text]
   Agreement with the conclusions of the Court — Disagreement with the
reasoning, in particular in answering the second question — Unfortunate treatment
of the Chagossians — Role of advisory proceedings — General Assembly did not
consider the situation of the Chagos Archipelago and its population for half a
century — Bilateral dispute — Mauritius initiated the request for the Advisory
Opinion — Need for restraint in exercising advisory function relating to a bilateral
dispute — Failure to interpret properly the text of Question (a) — Law of the
Charter of the United Nations on decolonization, and not law on State responsibility,
relevant for the completion of the process of decolonization.


   1. I agree with the conclusion reached by the Court that the process of
decolonization of Mauritius was not lawfully completed when it acceded
to independence in 1968 following the separation of the Chagos Archi-
pelago in 1965. I also agree that the United Kingdom is under an obliga-
tion to bring to an end its administration of the said Archipelago. I have
deep sympathy for the unfortunate Chagossians who were removed from
the Archipelago between 1967 and 1973 against their will and who have
been prevented from returning. In the critical period when both the sepa-
ration of the Archipelago and their removal therefrom were eﬀected, they
were not represented in — and defended vigorously enough by — the
Government of Mauritius; they were in fact abandoned by the
United Nations, which, after 1968, was not interested in their destiny, as
the situation of the Chagos Archipelago and of its population was no
longer on the agenda of the General Assembly or the Special Committee
on Decolonization.
   2. To my regret, however, I cannot share the reasoning by which my
colleagues have reached the conclusion on the second question asked by
the General Assembly, as I will explain. Furthermore, I am concerned
that advisory proceedings have now become a way of bringing before the
Court contentious matters, with which the General Assembly had not
been dealing prior to requesting an opinion upon an initiative taken by
one of the parties to the dispute.
   3. One such example is the request, initiated in 2008 by Serbia, with
which the Court dealt in the advisory proceedings on Accordance with
International Law of the Unilateral Declaration of Independence in Respect
of Kosovo (Advisory Opinion, I.C.J. Reports 2010 (II), p. 403). I was in
favour of the Court exercising its discretion and not answering the ques-
tion (ibid., declaration of Vice-President Tomka, pp. 454 et seq., esp-
ecially pp. 454-456, paras. 2-9). I, and also Judge Keith (ibid., separate
opinion, pp. 482 et seq., especially p. 489, para. 17), did not see any “suf-
ﬁcient interest” for the General Assembly in requesting the Opinion (ibid.,

                                                                                  57

                  separation of the chagos (decl. tomka)                           149

p. 455, para. 5). This was because the General Assembly was not dealing
with the issue of Kosovo, with which the Security Council was then, and
remains even today, seised. The Court expressed the view that “[t]he advi-
sory jurisdiction is not a form of judicial recourse for States but the means
by which the General Assembly . . . may obtain the Court’s opinion in
order to assist [it] in [its] activities” (I.C.J. Reports 2010 (II), p. 417,
para. 33). The Court recalled, almost in a self-gratifying way, that “its
answer to a request for an advisory opinion ‘represents its participation in
the activities of the Organization’” (ibid., p. 416, para. 30, quoting Inter-
pretation of Peace Treaties with Bulgaria, Hungary and Romania, First
Phase, Advisory Opinion, I.C.J. Reports 1950, p. 71). Did the Court really
“assist [the General Assembly] in [its] activities”? It seems not so much.
The General Assembly, in its resolution 64/298 of 9 September 2010, sim-
ply “[a]cknowledge[d] the content of the advisory opinion” without any
further action or consideration of the matter.


   4. The General Assembly has not dealt with the issue of the Chagos
Archipelago for half a century. It requested the present Advisory Opinion
in resolution 71/292 of 22 June 2017, as recalled in the Advisory Opinion
itself (para. 1). However, the crucial facts the Opinion fails to mention
relate to the history of the adoption of resolution 71/292. This history
reﬂects that there is a long-standing dispute over the Chagos Archipelago
between Mauritius and the United Kingdom, and that the Request for
the present Opinion has its origin in that very dispute. It was Mauritius
which, in 2016, requested to inscribe an additional item into the provi-
sional agenda of the seventy-ﬁrst session of the General Assembly 1. In the
explanatory memorandum that Mauritius annexed to the letter request-
ing the inclusion of this item into the agenda, Mauritius notes that the
status of the Chagos Archipelago had already been brought by it before
an arbitral tribunal acting under Part XV of the United Nations Conven-
tion on the Law of the Sea in the context of contentious proceedings
between itself and the United Kingdom. It also recalls certain ﬁndings of
that tribunal 2. Speaking in the general debate of the General Assembly,
in late September 2016, the then Prime Minister of Mauritius, Sir Anerood
Jugnauth, expressed willingness to delay consideration of the item to
allow for bilateral talks with the United Kingdom 3. The agreement to
postpone consideration of the item until at least June 2017 is reﬂected in



   1 United Nations, General Assembly, “Request for an advisory opinion of the Interna-
tional Court of Justice on the legal consequences of the separation of the Chagos Archi-
pelago from Mauritius in 1965”, UN doc. A/71/142 (14 July 2016).
   2 Ibid., Annex, para. 5.
   3 United Nations, Official Records of the General Assembly, Seventy-First Session,

Plenary Meetings, 17th meeting, A/71/PV.17, p. 39.

                                                                                     58

                  separation of the chagos (decl. tomka)                           150

the oﬃcial records of the General Assembly 4. Accordingly, no meeting
was scheduled to deal with the request. Only when no progress had been
achieved in the eight months that followed, during which Mauritius and
the United Kingdom held three rounds of talks, did Mauritius, on 1 June
2017, ask that the item be discussed in the plenary “at the earliest date
possible” 5. It also informed the General Assembly that a draft resolution
would be tabled shortly by Mauritius. The text of the draft resolution was
prepared by Mauritius and included as part of an aide-memoire circu-
lated by its Permanent Mission in New York in May 2017 to all Member
States of the United Nations. The African Group then formally presented
this draft resolution (with no change to its text). The draft was adopted
without any modiﬁcation by a majority vote on 22 June 2017 6.

   5. It is to be recalled that, while, as the Court notes, the General
Assembly has a “long and consistent record in seeking to bring colonial-
ism to an end” (Advisory Opinion, para. 87), these eﬀorts have barely
touched on the Chagos Archipelago after Mauritius achieved indepen-
dence in 1968. Indeed, from 1969 until the request for the present Advi-
sory Opinion, the issue of the Chagos Archipelago was on neither the
agenda of the United Nations General Assembly nor that of the Special
Committee on Decolonization.
   6. The Court is, however, convinced that its replies in the present
Advisory Opinion will assist the General Assembly in the performance of
the latter’s functions and that “by replying to the Request, the Court is
[not] dealing with a bilateral dispute” (ibid., para. 89) and is, therefore,
not “circumventing the principle of consent by a State to the judicial
settlement of its dispute with another State” (ibid., para. 90). The Court is
thus willing to provide “its advice” to the General Assembly on an issue
which the latter had not considered for half a century, despite the undis-
putable role assigned to the General Assembly by the Charter of the
United Nations in matters of decolonization. If one can accept this course
of action, one must also exercise caution not to go further than what is
strictly necessary and useful for the requesting organ 7. The Court must

   4 United Nations, Official Records of the General Assembly, Seventy-First Session,

Plenary Meetings, 2nd meeting, A/71/PV.2, p. 6; United Nations, General Assembly, “First
report of the General Committee”, A/71/250 (14 September 2016), p. 14, para. 73.
   5 Legal Consequences of the Separation of the Chagos Archipelago from Mauritius

in 1965, documents received from the Secretariat of the United Nations, Part II, letter
dated 1 June 2017 from the President of the General Assembly addressed to the Perma-
nent Representatives and Permanent Observers of the United Nations and attachment
[UN dossier No. 4].
   6 United Nations, General Assembly, draft resolution, A/71/L.73 and Add.1 (15 June

2017); United Nations, Official Records of the General Assembly, Seventy-First Session,
Plenary Meetings, 88th meeting, A/71/PV.88, pp. 17-18.
   7 Judge Owada, in a similar situation, rightly stressed that

     “the Court . . . should focus its task on oﬀering its objective ﬁndings of law to
     the extent necessary and useful to the requesting organ, the General Assembly, in

                                                                                     59

                   separation of the chagos (decl. tomka)                                151

not forget that what looms in the background is a bilateral dispute over
which the Court lacks jurisdiction.
   7. The Court, in my view, has not given suﬃcient attention to the for-
mulation of the questions by the General Assembly in the two oﬃcial
languages of the Court, English and French. As a consequence, the Court
has gone further than what was required to assist the General Assembly
and intrudes upon the bilateral dispute between Mauritius and the
United Kingdom. In the ﬁrst question, the General Assembly asks: “Was
the process of decolonization of Mauritius lawfully completed when Mau-
ritius was granted independence in 1968, following the separation of the
Chagos Archipelago from Mauritius” (emphasis added). Thus, the
requesting organ was interested to know whether the process of decoloni-
zation was completed from the point of view of the applicable law, which,
as the Court states, is the law on self-determination (see Advisory Opin-
ion, para. 161). The General Assembly has not asked the Court to rule on
any possible unlawful conduct of the administering Power. The French
text of resolution 71/292, equally authentic, makes this abundantly clear
when it formulates the question in these terms: “Le processus de décolo-
nisation a-t-il été validement mené à bien lorsque Maurice a obtenu son
indépendance en 1968, à la suite de la séparation de l’archipel des Chagos
de son territoire” (emphasis added). The term “validité” is a legal term
describing whether the act in question fulﬁls all the legal requirements in
order to produce its intended consequences. The Basdevant Dictionary of
International Legal Terminology deﬁnes “validité” as “[c]aractère de ce
qui vaut, de ce qui réunit les conditions requises pour produire ses eﬀets
juridiques” 8. A more recent dictionary (known as the Salmon Dictionary)
provides a similar deﬁnition. According to it, “validité” is “[la] qualité des
éléments d’un ordre juridique qui remplissent toutes les conditions de
forme ou de fond pour produire des eﬀets juridiques” 9.

  8. The Court, despite stating that it is not “dealing with a bilateral
dispute” between Mauritius and the United Kingdom, makes an unneces-
sary pronouncement on “an unlawful act of a continuing character” of
the latter in its answer to the second question of the General Assembly
(Advisory Opinion, para. 177). Advisory proceedings are not an appro-
priate forum for making these kinds of determinations, especially when
the Court is not asked to make them and they are not strictly necessary
for providing advice to the requesting organ.

     carrying out its functions relating to this question, rather than adjudicating on the
     subject-matter of the dispute between the parties concerned” (Legal Consequences of
     the Construction of a Wall in the Occupied Palestinian Territory, Advisory Opinion,
     I.C.J. Reports 2004 (I), separate opinion of Judge Owada, p. 265, para. 14).

   8 Dictionnaire de la terminologie du droit international, J. Basdevant (ed.), Paris, Sirey,

1960, p. 636.
   9 Dictionnaire de droit international public, J. Salmon (ed.), Brussels, Bruylant, 2001,

p. 1126.

                                                                                           60

                   separation of the chagos (decl. tomka)                                 152

   9. In my view, the consequence under international law that follows
from the Court’s conclusion that the process of decolonization of Mauri-
tius was not lawfully completed in 1968 (“n’a pas été validement mené à
bien” 10) is that this process remains to be completed in accordance with
the obligations of the administering Power under the United Nations
Charter. The Charter, as subsequently interpreted, is a source of obliga-
tions for the administering Powers of non-self-governing territories, and
not customary rules of international law on State responsibility. More-
over, it is a more appropriate role for the General Assembly to see to it
that obligations under the Charter of the United Nations are complied
with, and not that the rules on State responsibility are implemented.
Accordingly, considering that there was no need to decide on matters of
State responsibility in order to answer the General Assembly’s second
question and to “assist it in the performance of its functions”, I am unable
to share the reasoning of the Court.
   10. The process of decolonization in relation to the Chagos Archipel-
ago can be successfully completed only in negotiations between the key
actors, in particular between Mauritius and the United Kingdom. The
highest representative of Mauritius expressed, in the spirit of realism and
being concerned about security in the region, reassurances that “the exer-
cise of eﬀective control by Mauritius over the Chagos Archipelago would
not in any way pose any threat to the military base” and that “Mauritius
is committed to the continued operation of the base in Diego Garcia
under a long-term framework, which Mauritius stands ready to enter into
with the parties concerned” 11. He reiterated this view before the Court
when he stated that “Mauritius recognizes [the] existence [of the base on
Diego Garcia] and has repeatedly made it clear to the United States and
Administering Power that it accepts the future operation of the base in
accordance with international law” 12.
   He continued, “[t]his is a solemn commitment on behalf of Mauritius
and we trust the Court will recognize it as such” 13.
   The Court, however, remained silent on this point.

                                                          (Signed) Peter Tomka.



   10 It is to be noted that the authoritative text of the Advisory Opinion is the French text.
   11 Statement of Sir Anerood Jugnauth in the General Assembly, on the occasion of
the adoption of resolution 71/292 requesting the advisory opinion. United Nations, Offi-
cial Records of the General Assembly, Seventy-First Session, Plenary Meetings, 88th meeting,
A/71/PV.88, p. 8. A similar statement was made by the Prime Minister of Mauritius,
Mr. Pravind Jugnauth, at the meeting of legal advisers in The Hague on 27 November 2017.
   12 CR 2018/20, pp. 30-31, para. 18. Reference was made to the diplomatic correspon-

dence between the Prime Ministers of Mauritius and of the United Kingdom, as well as
to the diplomatic correspondence of the Prime Minister of Mauritius and the President of
the United States.
   13 Ibid.



                                                                                            61

